                                                                      ISTRIC
 1 GLANCY PRONGAY & MURRAY LLP                                   TES D      TC
                                                               TA
   Robert V. Prongay (#270796)




                                                                                            O
                                                          S
 2 Kara M. Wolke (#241521)




                                                                                             U
                                                         ED




                                                                                              RT
 3 Natalie S. Pang (#305886)                                                 RDERE
                                                                                  D




                                                     UNIT
   1925 Century Park East, Suite 2100                                 OO
                                                               IT IS S
 4 Los Angeles, California 90067




                                                                                                      R NIA
   Telephone: (310) 201-9150
 5 Facsimile: (310) 201-9160                                                                    ers
                                                                                n   zalez Rog




                                                     NO
                                                                        onne Go
   Email: info@glancylaw.com                                   Judge Yv




                                                                                                      FO
 6




                                                       RT




                                                                                                  LI
 7 Attorneys for Lead Plaintiff Henrik Thørring               ER          2/11/2020




                                                         H




                                                                                                A
                                                                   N                             C
   and the Proposed Plaintiff Class                                                  F
 8                                                                     D IS T IC T O
                                                                             R
   [Additional Counsel on Signature Page]
 9

10
                                    UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12
     LANCE TULLER, Individually and on Behalf of   Case No. 4:17-cv-05714-YGR
13
     All Others Similarly Situated,
14                   Plaintiff,                    CLASS ACTION

15                   v.

16   TINTRI, INC., et al.,
17                   Defendants.

18

19
                                  NOTICE OF VOLUNTARY DISMISSAL
20

21

22

23

24

25

26

27

28
                                   NOTICE OF VOLUNTARY DISMISSAL
                                       Case No. 4:17-cv-05714-YGR
 1            Please take notice that Lead Plaintiff Henrik Thørring (“Lead Plaintiff”) hereby voluntarily

 2 dismisses Lance Tuller v. Tintri, Inc. et al (“Tuller Action”) against all defendants without prejudice

 3 pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. No compensation in any form

 4 has passed directly or indirectly from any of the defendants to Lead Plaintiff or Lead Counsel and no

 5 promise to give any such compensation has been made.

 6            Lead Plaintiff will continue to litigate a case on behalf of class members in the Superior Court

 7 of the State of California, County of San Mateo with other plaintiffs who filed cases against

 8 defendants in the Superior Court of the State of California, County of San Mateo on September 20,

 9 2017 (Clayton v. Tintri, Inc., et al., Case No. 17-CIV-04312), September 21, 2017 (Nurlybayev v.

10 Tintri, Inc., et al., Case No. 17-CIV-04321), and October 6, 2017 (Golosiy v. Tintri, Inc., et al., Case

11 No. 17-CIV-04618); these cases were consolidated on June 6, 2018 (In re Tintri, Inc. Sec. Litig., Case

12 No. 17-CIV-04312) (“Related State Action”).

13            The Tuller Action and the Related State Action were both stayed at the pleadings stage in light

14 of Tintri filing a voluntary petition under chapter 11 of title 11 of the United States Code in the United

15 States Bankruptcy Court for the District of Delaware (“Bankruptcy Court”) (Case No. 18-11625 (the

16 “Chapter 11 Case”)) on July 10, 2018. Dkt. No. 68. To date, Tintri’s Chapter 11 Case remains

17 pending. Lead Plaintiff will seek to pursue his claims on behalf of himself and the putative class in

18 state court in connection with the Related State Action upon dismissal of the Tuller Action.

19
     Dated: February 7, 2020                         GLANCY PRONGAY & MURRAY LLP
20

21                                                   By: /s/ Robert V. Prongay
                                                     Robert V. Prongay
22                                                   Kara M. Wolke
                                                     Natalie S. Pang
23                                                   1925 Century Park East, Suite 2100
                                                     Los Angeles, California 90067
24
                                                     Telephone: (310) 201-9150
25                                                   Facsimile: (310) 201-9160
                                                     Email: info@glancylaw.com
26
                                                     Lead Counsel for Plaintiffs and the Proposed Class
27

28
                                                     2
                                   NOTICE OF VOLUNTARY DISMISSAL
     512962.1 TINTRI                   Case No. 4:17-cv-05714-YGR
                                  COHEN MILSTEIN SELLERS & TOLL PLLC
 1                                Steven J. Toll
 2                                Times Wang
                                  1100 New York Ave. NW, Suite 500
 3                                Washington, DC 20005
                                  Telephone: (202) 408-4600
 4                                Facsimile: (202) 408-4699
 5
                                  BRONSTEIN GEWIRTZ & GROSSMAN LLP
 6                                Peretz Bronstein
                                  60 East 42nd Street, Suite 4600
 7                                New York, New York 10165
                                  Telephone: (212) 697-6484
 8                                Facsimile: (212) 697-7296
 9
                                  Additional Counsel for Plaintiffs and the Proposed
10                                Plaintiff Class

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         3
28
                       NOTICE OF VOLUNTARY DISMISSAL
     512962.1 TINTRI       Case No. 4:17-cv-05714-YGR
 1                         PROOF OF SERVICE BY ELECTRONIC POSTING
 2
              I, the undersigned say:
 3
              I am not a party to the above case, and am over eighteen years old. On February 7, 2020, I
 4
     served true and correct copies of the foregoing document, by posting the document electronically to
 5

 6 the ECF website of the United States District Court for the Northern District of California, for receipt

 7 electronically by the parties listed on the Court’s Service List.

 8            I affirm under penalty of perjury under the laws of the United States of America that the
 9
     foregoing is true and correct. Executed on February 7, 2020, at Los Angeles, California.
10

11
                                                          s/ Robert V. Prongay
12                                                        Robert V. Prongay
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     512962.1 TINTRI
